Citation Nr: 0125683	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-00 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from July to December 1970.

This appeal is from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  It is advanced on the docket to correct 
an administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

In July 2000, the appellant testified at a hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
designated by the chairman to conduct the hearing and decide 
this appeal.  38 U.S.C.A. § 7107(c) (West Supp. 2001).  The 
appellant submitted additional evidence at that hearing 
without a waiver of his right to initial review of the 
evidence by the RO that was the agency of original 
jurisdiction in his case.  38 C.F.R. § 20.1304 (2001).  
Additionally, enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[hereinafter VCAA or Act] required that the RO ensure 
compliance with the Act.

In February 1997, the veteran submitted an informal claim for 
a temporary total rating for hospitalization.  The record 
does not reveal any RO action in response.  The matter is 
referred to the RO for appropriate action.


REMAND

Unrelated to the matter currently on appeal, the veteran's 
claims file contains a June 2001 notice of disagreement (NOD) 
with a May 2001 rating decision that denied service 
connection for asbestosis.  A statement of the case (SOC) is 
not of record.  The RO should issue an SOC.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 19.26 (2001); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's attorney submitted a statement and additional 
materials in June 2001 with a specific request that the RO 
review them and issue another SSOC.  In a June 13, 2001, 
statement, the attorney asserted that the RO had failed to 
act on the veteran's request for assistance to obtain certain 
service records.  He argued that the purported records would 
corroborate the veteran's testimony about an event or assist 
the veteran in identifying persons who allegedly assaulted 
him in service.

The materials submitted are duplicates of material previously 
of record, except for five lay statements.  A marginal note 
on the attorney's June 4, 2001, letter indicates that the RO 
determined the materials did not comprise new evidence.  
Whereas some of the materials submitted were not duplicates, 
they should be addressed in an SSOC.  38 C.F.R. § 19.31 
(2001).

The veteran testified and reported in writing that he 
sustained psychic trauma in service during events related to 
the explosion of a boiler and to a sexual assault on him on 
board the USS YOSEMITE (AD 19).  Service personnel records 
reveal he had one month and three days of sea duty, 
commencing aboard ship on October 16, 1970.  The veteran 
argues that the explosion of the boiler must be documented in 
the ship's records.  The assertion is plausible.

A January 1998 report from National Personnel Records Center 
(NPRC) indicated that it furnished additional service medical 
records in May 1988 to Commanding Officer, attention Patient 
Administration, Naval Hospital, Jacksonville, Florida.  There 
is no documentation that the RO requested such records from 
the referenced recipient.

VA's duty to assist the veteran to obtain evidence to 
substantiate his claim includes obtaining records in federal 
custody that the veteran has identified.  66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c) (2)).  The identification by name and 
number of the ship and the approximately one month period 
during which the alleged boiler explosion could have occurred 
should be sufficient information to enable retrieval of 
whatever ship's records would document the event.

The RO should act on the veteran's assertion that a copy of 
the ship's roster or rosters for the month he was aboard 
could refresh his recollection about persons involved in his 
alleged sexual assault.  The period for which ship's rosters 
could be relevant is short enough that effort to obtain them 
should be practicable.  VA should assist the veteran to 
obtain a roster, if feasible.  Id.

The May 2001 SSOC noted that evidence of changes in behavior 
after a sexual assault could be relevant to prove the 
occurrence of an undocumented stressor.  Toward that end, the 
veteran has submitted numerous lay statements attesting to 
his character and behavior before and after service.

A list of veteran's previous hospitalizations in a December 
1985 Bedford VAMC report includes several that could include 
records that objectively document the veteran's behavior 
before and after the alleged traumatic events in service and 
thus provide objective evidence of changes he seeks to show 
with lay statements.  The RO should request the veteran to 
authorize release of the private records.  66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)).  Additionally, the RO should 
attempt obtain records from reported VA outpatient treatment.  
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)).

The veteran's attorney also asserted that the May 2001 SSOC 
was unclear as to the standard of proof applied in the 
veteran's case.  The SSOC reference to alternative methods of 
proof of the occurrence of a stressor in claims based on 
personal assault, apparently taken from VA Manual M21-1, 
raised the question whether the RO employed a standard of 
proof set out in the manual.  The attorney's June 4, 2001, 
statement asserted that VA Manual M21-1 prescribes an 
incorrect standard of proof of the occurrence of a stressor 
in PTSD claims, i.e., credible evidence "does not mean that 
the evidence actually proves that the incident occurred, 
rather that the preponderance of the evidence supports the 
conclusion that it occurred."  M21-1, Part III, para 5.14c 
(emphasis supplied).  He noted that the U.S. Court of Appeals 
for Veterans Claims (Court) specifically identified the 
incorrect standard of proof of stressors in M21-1, stating 
that "[o]n remand, the equipoise standard of proof, of 
course, and not the preponderance standard, must be 
applied."  Patton v. West, 12 Vet. App. 272, 280 (1999).

Additionally, the May 2001 SSOC stated that establishment of 
service connection for PTSD requires medical evidence 
establishing a "clear" diagnosis.  The "clear diagnosis" 
requirement was rescinded from the regulation pertaining to 
service connection for PTSD in June 1999.  See 38 C.F.R. 
§ 3.304(f) (2001) (as amended 64 Fed. Reg. 32,808 (June 18, 
1999).  It appears that the veteran's attorney makes a 
reasonable request for the explicit articulation of the 
standard of proof the RO applies to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and request that 
he complete forms to authorize release of 
information from Lake Shore 
Intercommunity Hospital, Silver Creek, NY 
from 1963; Our Lady of Victory Hospital, 
Buffalo, NY from 1967; Bailey Ann Buffalo 
Hospital, Buffalo, NY from 1971; Buffalo-
Columbus Hospital, Buffalo, NY from 1972; 
Meyer Hospital, CA from 1974.  Request 
records as authorizes and for which the 
veteran has provided sufficient 
information to make a request 
practicable.  Associate any information 
obtained with the claims file.

2.  Request psychiatric outpatient 
treatment records for 1984 from VAMC 
Worcester, MA, and VAMC Manchester, NH.  
Associate any information obtained with 
the claims file.

3.  Request records of the USS YOSEMITE 
(AD 19) for the period October 16 to 
November 20, 1970, comprising any log, 
repair order, or other record documenting 
a boiler or boiler room explosion and a 
ship's roster or rosters showing the 
engineering and boiler room Chief Petty 
Officers and other engineering or boiler-
room personnel during that period.  
Request any available medical records 
from Commanding Officer, attention 
Patient Administration, Naval Hospital, 
Jacksonville, Florida.  66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).  
Associate any information obtained with 
the claims file.

4.  Provide the veteran and his attorney 
a statement of the case addressing the 
May 2001 denial of service connection for 
asbestosis and responsive to the June 
2001 notice of disagreement with that 
rating decision.  Notify him of the time 
within which he must file an adequate 
substantive appeal in order to secure 
review by the Board of his claim.

5.  Readjudicate the claim for service 
connection for PTSD.  If the claim 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case.  In addition to 
all other usual contents, the SSOC should 
indicate review of the new lay statements 
submitted subsequent to the May 2001 SSOC 
and articulate the standard of proof of a 
PTSD stressor employed in adjudicating 
the claim.  Afford them an appropriate 
amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

